UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A (AMENDMENT NO. 2) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF1934 For the year ended December 31, 2008 Commission file number: 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 1101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 Issuer's telephone number, including area code Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: YES NO x Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A (Amendment No. 2) or any amendment to this Form 10-K/A (Amendment No. 2) . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2008, based on the last sales price on the pink sheets on that date, was approximately $37,126,108.The number of shares of the registrant’s common stock, no par value per share, outstanding as of December 31, 2008 was 59,215,628. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARIES YEAR 2008ANNUAL REPORT ON FORM 10-K/A (AMENDMENT NO. 2) TABLE OF CONTENTS PART I Page(s) Item 1. Business 4 - 7 Item 1A. Risk Factors 8 - 10 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 - 12 Item 3. Legal Proceedings 13 - 14 Item 4. Submission of Matters to a Vote of Securities Holders 14 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 15 - 17 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 – 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 25 - 26 Item 9B. Other Information 26 PART III Item 10. Directors and Executive Officers and Corporate Governance 27 – 31 Item 11. Executive Compensation 31– 35 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 – 40 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 – 42 Item 14. Exhibits 43 – 44 Item 15. Principal Accounting Fees and Services 45 PART IV Item 16. Exhibits, Financial Statement Schedules and Reports on Form 8-K F-1 – F-34 PREFATORY NOTE Atlas Mining Company (“the Company”) is filing this form 10-K/A (Amendment No. 2) to include in its Annual Report on Form 10-K for the year ended December 31, 2008 certain modifications made to Management’s Report On Internal Controls Over Financial Reporting under Item 9A, Report of Independent Registered Public Accounting Firm and the presentation of the Company’s Consolidated Statement of Cash Flows.In connection with the filing of this Form 10-K/A (Amendment No. 2) and pursuant to Securities and Exchange Commission (“SEC”) rules, we are including currently dated certifications. This Form 10-K/A (Amendment No. 2) has not been updated for events or information subsequent to the date of filing of the original Form 10-K except in connection with the foregoing.Accordingly, this Form 10-K/A (Amendment No. 2) should be read in conjunction with our other filings made with the SEC subsequent to the filing of the Form 10-K. On January 11, 2008, a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008.The Special Committee concluded that it was necessary to restate the financial statements and to file amended Quarterly Reports of Form 10-Q for the fiscal quarters ended, March 31 and June 30, 2007.It was necessary to file the amended reports, the quarterly reports for the fiscal quarters ended September 30, 2007, March 31, 2008, June 30, 2008 and September 30, 2008, and the annual report for the year ended December 31, 2007 before this Annual Report on Form 10-K/A (Amendment No. 2) could be filed. Financial statements for the three months ended March 31, June 30 and September 30, 2008 and the year ended December 31, 2008 were not released prior to the filing of this report. Generally speaking the narrative portions of this 10-K/A (Amendment No. 2) speak as of December 31, 2008 unless otherwise noted.In this connection it should be noted that: · The only revenues from operations during 2007 and 2008 were generated by the Company’s Contract Mining operations.Those operations were discontinued and shut down permanently on December 31, 2008 and will not be revived; · Operations at the Dragon Mine were suspended in October 2007 and remained suspended throughout 2008; and · The following persons are no longer with the Company: i. the persons (there were two) who served as president and CEO of the Company at any time during 2007; and ii. the person who was president and CEO of Nano Clay & Technologies, Inc., our subsidiary, during 2007. Because the disclosure in this report makes certain statements as to conditions and beliefs of, and information available to, the Company and management during the period covered by this report and because the management during 2007 has been replaced, it has been necessary for us to make certain assumptions as to what were the Company’s or the Board of Directors conditions, beliefs, and information as of December 31, 2008 and prior thereto. NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K/A (Amendment No. 2) contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry. Words such as "believe," "anticipate," "expect," "intend," "plan," "will," "may," and other similar expressions identify forward-looking statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-lookingstatements. Factors that might cause such a difference include, but are not limited to, those discussed in the section of this Annual Report entitled “1A. RISK FACTORS.” PART I ITEM 1.BUSINESS HISTORY AND DEVELOPMENT OF THE COMPANY Atlas Mining Company was incorporated in the state of Idaho on March 4, 1924.The Company was formed for the purpose of exploring and developing the Atlas Mine, a consolidation of several patented mining claims located in the Coeur d’Alene Mining District near Mullan, Idaho.The Company eventually became inactive as a result of low silver prices.In September 1997, the Company became active again.During the years ended December 31, 2008 and 2007, the Company provided shaft sinking, underground mine development and mine labor primarily to companies in the mining and civil industries. Historically, the Company’s contract mining operation have been its sole source of revenue and income We operated a contract mining business under the trade name Atlas Fausett Contracting (“AFC”). AFC was engaged in exploration and mine development as well as preparatory work such as site evaluation, feasibility studies, trouble-shooting and consultation.AFC's projects included all types of underground mine development, rehabilitation and diamond drilling.At December 31, 2008, we discontinued our contract mining efforts due to economic conditions and the desire to concentrate our efforts on commercializing the halloysite clay deposit at the Dragon Mine.There are no plans to resume contract mining activities. The activities at our Dragon Mine property, located in Juab County, Utah, were suspended in October 2007 when previous management determined that both a resource survey and an appropriate processing facility were needed before the property could be successfully commercialized.In 2008, a geological consulting firm was hired by us to both carry out a detailed geological review of the property and develop an appropriate method by which to process the mineral resource.This work is ongoing as of the date of this report.Beginning in 2009, we began processing material from the mine and distributing samples to potential customers as part of a preliminary marketing program. The geological consulting firm referred to above has sub-contracted with a firm with expertise in the development of mineral processing to identify an appropriate processing system for the Company.Any subsequent reference to a geological consulting firm may be assumed to include the firm currently being contracted to identify the processing system. Management believes that the clay resource found at the Dragon Mine property possesses, among other things, certain structural and mineralogical characteristics that may possibly add functionality to applications such as, but not limited to, the controlled release of biological and chemical agents, polymer-related strengtheners and fire retardants, oil field drilling minerals, catalyst carriers, filtration technologies, hydrogen storage for fuel cells and cosmetics.For certain of the aforementioned applications, management believes the Dragon Mine resource has the potential to serve as a more effective alternative to the materials upon which these current technologies are established. Other above-mentioned applications are being developed to specifically utilize the structural characteristics of the clay resource. 4 The Dragon Mine property contains halloysite, kaolinite, alunite and other minerals located underground and in waste piles that are the result of previous mining operations.The geological resource survey being conducted on the Dragon Mine has involved the assessment of approximately 10,000 feet of borehole drill cores and the analysis of samples taken from the five waste piles located at the mine site.The survey has included X-ray diffraction analysis to determine the levels of halloysite, kaolinite and other minerals found in the resource.Initial studies have indicated that conventional processing may be used to separate the halloysite and kaolinite fractions from alunite and other minerals found in the Dragon Mine resource.The geology of the deposit shows alterations of feldspar identified alongside the presence of monzanite, halloysite and kaolinite.Purer halloysite found at the mine has been identified alongside the presence of iron ore.The morphology of the halloysite identified at the Dragon Mine, as determined by Scanning Electron Microscopy (“SEM”) analysis, demonstrates the existence of both lath-like and tubular formations.The kaolinite present at the Dragon Mine has been determined to possess a highly crystalline structure. NaturalNano, Inc. (OTC: NNAN), in conjunction with Cascade Engineering and it’s subsidiary, Noble Polymers, has developed Pleximer ™, a halloysite nanotube concentrate used to create stronger, lighter, environmentally friendlier and lower-cost polymer-based nanocomposites.According to NaturalNano’s 2008 annual report, Pleximer ™ is being marketed to the global nanocomposites market that, in the estimation of BCC Research, is expected to grow from $273 million in 2005 to $4.0 billion by 2015.According to BCC Research, clay-based nanocomposites are expected to represent 47% of the nanocomposites market by 2010.The U.S. Department of the Navy, represented by the Naval Research Lab (NRL”), has patented a technology that provides for the controlled release of active agents using inorganic tubules such as halloysite clay.The U.S. Navy’s technology has been licensed by at least two companies that are developing controlled-release applications for the fields of electromagnetic shielding/strength enhancement, cosmetics, fragrances, agriculture, ink and paper, electronics, fabrics and textiles, local drug delivery and mold-resistant building products.The U.S. Navy has also patented a technology that permits a controlled release of an active agent as an anti-scaling treatment for environments such as oil wells. As of the date of this report, a study is being conducted to identify the applications for which the Dragon Mine resource may provide functionality. Processed clay samples have been distributed to potential customers who have requested halloysite and/or halloysite-kaolinite mixtures.A number of advanced applications to which the Company plans to market its resource are currently using plate-like structured clays that must undergo expensive exfoliation process to achieve proper functionality.The tubular morphology of the Dragon Mine resource does not require such an exfoliation process to achieve similar or, in many instances, greater functionality.Management, therefore, believes that it may be able to deliver its processed mineral to market at price points lower than those of competing clays, without sacrificing performance. In addition to certain advanced applications previously mentioned, we believe the Dragon Mine resource may also be marketed to certain established, low-tech applications such as, but not limited to, fine porcelain, bone china, high-performance advanced technical ceramics, paint fillers, suspension agents, animal feed, cement hardeners, and food and pharmaceutical additives.Markets, such as fine porcelain and bone china, would likely require the Dragon Mine clay resource be processed for increased brightness and reduced presence of titanium whereas applications, such as a cement hardener, would require a relatively unprocessed version of the Dragon Mine resource.Management, as part of its overall business strategy, will continually assess the economic feasibility of pursuing potential markets. Management believes that both existing and potential applications that utilize the Dragon Mine resource will require varying grades of clay to satisfy the unique technical requirements of each application.Some applications may require pure halloysite, composed of tubular and/or lath-shaped particles while other applications may require a grade of clay consisting of a specific halloysite-kaolinite ratio.The determination of the appropriate grade of clay will likely require significant technical cooperation between the Company and the developer of the related application.As previously mentioned, the Company has hired a consulting firm to identify a processing system capable of producing the grades of clay required by potential applications.The identification of such a system is ongoing. In 2009, the Company entered into a development agreement with Yuri M. Lvov, Ph.D., a professor of chemistry at Louisiana Tech University and the T.C. Pipes Eminent Endowed Chair on Micro and Nanosystems at the Institute for Micromanufacturing (LaTech).The scope of the agreement includes, among other things, the development of the Dragon Mine halloysite as part of an anti-corrosion paint application in addition to the development of other emerging applications. 5 CONTRACT MINING AFC was engaged in exploration and mine development as well as preparatory work such as site evaluation, feasibility studies, trouble-shooting and consultation.AFC's projects include all types of underground mine development, rehabilitation and diamond drilling.At December 31, 2008 we discontinued our contract mining efforts due to economic conditions and the desire to concentrate efforts on commercializing the halloysite clay deposit at the Dragon Mine.There are no plans to resume the contract mining business. DRAGON MINE The Dragon Mine is located in the Tintic District of north central Utah.The property is 2 miles southwest the town of Eureka which, in turn, is approximately 75 miles southwest of Salt Lake City. The mine sits on approximately 230 acres. From 1949 through 1976 Filtrol Corporation operated the Dragon Mine.To the best of our knowledge, Filtrol mined approximately 1.35 million tons of clay valued at approximately $50 million for use as an input for a petroleum-cracking catalyst product.The mine was idle from 1977 until we leased it in 2001.We purchased the property for $500,000 in 2005. Until October 2007 we were focused on commercializing the Dragon Mine.Such activities were suspended by previous management in October 2007 due to, among other things, the lack of both a comprehensive resource survey of the Dragon Mine and an effective mineral processing system.In 2008, the Company retained an internationally recognized geological consulting firm to (i) conduct a geological review of the 230 acre Dragon Mine deposit and (ii) develop a system by which to process the potential mineral production of the mine.As of the date of the filing of this report, the Company has not received a final report regarding either a measurement of the mine’s resource reserve or the development of a processing system.Prior to the suspension of operations at the mine in October 2007, we focused our marketing efforts primarily on the introduction of the Dragon Mine’s clay resource to the controlled-release application and polymer filler markets. We do not have “reserves” as defined in Guide 7 (“Description of Property by Issuers Engaged or To Be Engaged in Significant Mining Operations”), either proven or probable.A reserve is defined as that part of a mineral deposit that could be economically and legally extracted or produced at the time of the reserve determination.A proven reserve is a reserve for which (a) quantity is computed from dimensions revealed in drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. A probable reserve is one for which quantity and grade and/or quality are computed from information similar to that used for proven (measure) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven (measured) reserves, is high enough to assume continuity between points of observation. The geological consulting firm hired by the Company will ultimately produce a detailed resource survey of the Dragon Mine that will provide the Company with volume figures for certain minerals present at the mine. Volumes, if any, for both halloysite and kaolinite will be provided.A reserve figure will be provided if the resource satisfies the definition of either proven or probable.The primary markets into which the Company hopes to sell its mineral resource are developing and, therefore, have little historical price data.This fact may prevent a reserve figure from being determined. Our exploration and development expenses for the period ending December 31, 2008 and 2007 were $390,999 and $1,449,526 respectively, on the halloysite clay project. In December 2008 we entered into a Management Agreement with Material Advisors LLC (“Manager”), a management services company, to provide services including, but not limited to, the development of the Dragon Mine and the marketing of its halloysite clay deposit. 6 PROCESSING The resource at the Dragon Mine is a mixture of a number of minerals including, but not limited to, halloysite, kaolinite and alunite.During 2005 and 2006, the Company invested in the development of a processing plant at the site of the Dragon Mine that was designed to separate tubular halloysite from non-halloysite material.The plant utilized an air-based processing technique.This method was ultimately deemed inadequate for the mineralogy of the Dragon Mine resource.As of the date of the filing of this Annual Report of Form 10-K/A (Amendment No. 2) , we have engaged an internationally recognized geological consulting firm to develop a more appropriate processing system for the mine’s resource. MARKETING AND SALES EFFORTS From March 2006 until December 2008, Ronald Price was a director of Atlas Mining and the President and CEO of NanoClay & Technologies, Inc., our wholly owned subsidiary focused on the marketing of our halloysite resource.He distributed samples of Dragon Mine halloysite to a number of companies.Only one sale of $900 was made during his tenure.See “Litigation” for information regarding the NaturalNano transaction in 2004 and the restatement related to this transaction that was recognized in 2006.The NanoClay and Technologies Inc subsidiary was administratively dissolved in December 2008. GOVERNMENTAL REGULATION DRAGON MINE Utah requires a permit to handle explosives, and we maintain such a license under the U.S. Bureau of Alcohol Tobacco and Firearms (ATF, USC18, Chapter 40).As of December 31, 2008, we had such a license.We have conducted, and may continue to conduct, exploration activities at the Dragon Mine.The Utah Department of Natural Resources sets the guidelines for Exploration, and other mineral related activities based on provisions of the Mined Land Reclamation Act, Title 40-8, Utah Code Annotated 1953, as amended, and the General Rules and Rules of Practice and Procedures, R647-1 through R647-5.We have received the proper permit from them.We carry a Mine Safety and Health Administration (MSHA) license (#4202383) for this property and report as required to this agency. EMPLOYEES As of December 31, 2008, Atlas Mining and its subsidiaries had 19 employees.None of our employees were covered by a collective bargaining agreement, we have never experienced a work stoppage, and we considered our labor relations to be excellent.As of the date of the filing of this Annual Report, we have five employees. 7 ITEM 1A.RISK FACTORS RISK FACTORS AN INVESTMENT IN OUR SECURITIES IS VERY SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK FACTORS, ALONG WITH THE OTHER MATTERS REFERRED TO IN THIS ANNUAL REPORT, BEFORE YOU DECIDE TO BUY OUR SECURITIES. IF YOU DECIDE TO BUY OUR SECURITIES, YOU SHOULD BE ABLE TO AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. As of the date of filing this report, the Company has not commercialized the Dragon Mine and, historically, had to rely on cash flow generated both from its contract mining business and the sale of stock to fund its operations. The contract mining business was discontinued in December 2008.At the current time the Company has obligations in excess of its liquid assets.If the Company is unable to fund its operations through the commercialization of the Dragon Mine, the sale of equity and/or debt or a combination of both, it may have to file bankruptcy.The Company is currently seeking additional financing though there is no assurance that it will be able to do so. ABILITY TO CONTINUE TO OPERATE AS A GOING CONCERN At December 31, 2008 and 2007, the Company had accumulated deficits of $20,009,496 and $14,589,101, respectively, in addition to limited cash and unprofitable operations. For the year ended December 31, 2008 and 2007, the Company sustained net losses before discontinued operations of $6,215,745 and $4,700,135. These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The Company's continuation as a going concern is contingent upon its ability to obtain additional financing and to generate revenue and cash flow to meet its obligations on a timely basis. Management's plans in this regard are to raise equity financing as required. If successful, this will mitigate these factors that raise substantial doubt about the Company's ability to continue as a going concern. DISCONTINUATION OF CONTRACT MINING As of December 31, 2008, our only source of revenues from operations, with minor exceptions, has been the Contract Mining business.The Contract Mining business was closed on December 31, 2008 and will not be restarted. DRAGON MINE Through October 2007, we were engaged in the commercialization of the Dragon Mine clay deposit, located in the state of Utah.Such activities were suspended in October 2007 when previous management determined that the lack of both a detailed resource analysis and an adequate mineral processing system would prevent a successful commercialization of the mine.In 2008, the Company engaged the services of an internationally recognized geological consulting firm to both conduct a detailed assessment of the Dragon Mine and develop an adequate processing system.At the time of the completion of this report, the work of the consulting firm was still ongoing.If the resource survey does not confirm the presence of a commercially viable mineral source at the Dragon Mine or if an adequate processing system cannot be developed, the Company’s ability to achieve commercial success would be materially impaired. WE HAVE EXPERIENCED CONTINUED, ANNUAL OPERATING LOSSES SINCE SEPTEMBER 1997. We have experienced annual operating losses since our reactivation in September 1997.As of December 31, 2008, we had an accumulated deficit of $(20,009,494).We cannot assure that our proposed projects and services, if fully developed, can be successfully marketed or that we will ever achieve significant revenues or profit margins. 8 WE ARE SUBJECT TO A SECURITIES LAW CLASS ACTION LAWSUIT SEEKING DAMAGES WE MAY NOT BE ABLE TO PAY We and others are named defendants in a securities law class actionalleging that we improperly manipulated reported earnings with respect to purported halloysite sales and misrepresentations by the individual defendants as to our financial statements.We have entered into a settlement with the plaintiffs, but the settlement is subject to confirmatory due diligence by the plaintiffs and approval by the court of the fairness of the settlement.In determining to approve or not approve the settlement the court can take into account shareholder objections as to the fairness of the settlement. THERE IS NO ASSURANCE THAT THE DRAGON MINE HAS COMMERCIALLY VIABLE DEPOSITS OR "RESERVE". We cannot provide any assurances that a commercially viable deposit exists at the Dragon Mine.The determination of the existence of a viable deposit will depend on appropriate and sufficient exploration work and the evaluation of legal, economic and environmental factors.If we fail to find a commercially viable deposit at the Dragon Mine, the prospects of our commercial success will be materially impaired. WE HAVE NOT PROCESSED COMMERCIAL QUANTITIES OF HALLOYSITE CLAY, DO NOT HAVE A METHOD TO PROCESS HALLOYSITE CLAY AND HAVE NOT IDENTIFIED A FACILITY THAT COULD PROCESS HALLOYSITE CLAY The halloysite clay at the Dragon Mine is mixed with many other minerals, including iron.Separation of the halloysite from the other minerals requires special processing.As of December 31, 2008, we had not identified a commercially proven processing method or identified a processing facility.During 2008 we commissioned a study that is to include, among its findings, suggested methods of processing and potential processing facilities.At the time of the filing of this report, the study is continuing. During 2007, we focused our efforts primarily on marketing the Dragon Mine’s halloysite clay to the controlled-release application and polymer markets.We had to cease these marketing efforts beginning in late 2007 when we realized that we lacked the necessary resource survey and processing system required by customers to purchase our clay.These marketing efforts remained suspended during 2008.We plan to resume marketing the clay in first half of 2009.Without a resource survey and an adequate processing system, we will not be able to successfully market our resource. During 2008, the Company was occupied with (i) the investigation of the special committee of the board of directors referred to elsewhere herein, (ii) the restatement of previously filed reports with the SEC, (iii) the preparation of delinquent reports, (iv) dealing with litigation including class action litigation and insurance litigation, and (v) dealing with management issues.As a result of these outstanding issues, we did little or no marketing and generated no revenues. WE HAVE RECORDED MINIMAL INCOME FOR OUR EXPLORATION/DEVELOPMENT ACTIVITIES, AND MAY DO SO IN THE FUTURE. Through December 31, 2008, and as of the filing date of this 10-K/A (Amendment No. 2) , the Dragon Mine had produced minimal income from mining activities.Additionally, we as a company had not yet generated any profit.As of December 31, 2008 and as of the filing date of this 10-K/A (Amendment #2) , it was not clear whether we’ll be able to commercially develop the Dragon Mine.If we do not commercialize the mine, our ability to continue our business operations may be jeopardized. 9 WE MAY NEED ADDITIONAL FINANCING TO FULLY IMPLEMENT OUR BUSINESS PLAN, AND IF WE FAIL TO OBTAIN ADDITIONAL FUNDING WE MAY NOT BE ABLE TO CONTINUE OUR OPERATIONS. As of the date of the filing of this report, we will need to raise additional capital to establish commercially viable operations at the Dragon Mine and for other uses.We cannot assure you that we will be able to raise additional financing, including debt or equity financing as needed, or, if available, on terms favorable to us.Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility.Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. WE MAY NOT BE ABLE TO IMPLEMENT OR MAINTAIN FINANCIAL AND MANAGEMENT SYSTEMS. As of December 31, 2008, we have failed to implement and maintain certain financial and management information systems, controls and procedures.If, in the future, we fail to implement and maintain financial and management information systems, controls and procedures, add internal capacity, facilities and third-party sourcing arrangements or attract, train, retain, motivate and manage effectively our employees, it could have a material adverse effect on our business, financial condition and results of operations. THERE IS COMPREHENSIVE FEDERAL, STATE AND LOCAL REGULATION OF THE EXPLORATION INDUSTRY THAT COULD HAVE A NEGATIVE IMPACT OUR MINING OPERATIONS. Exploration operations are subject to federal, state and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment.Exploration operations are also subject to federal, state and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of exploration methods and equipment.We require various permits from government bodies for exploration operations to be conducted.We cannot assure you that such permits will be received.No assurance can be given that environmental standards imposed by federal, state or local authorities will not be changed or that any such changes would not have material adverse effects on our activities.Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on our financial position.Additionally, we may be subject to liability for pollution or other environmental damages that we may elect not to insure against due to prohibitive premium costs and other reasons.Management is aware of the necessity of obtaining proper permits prior to conducting any exploration activity. APPLICABILITY OF "PENNY STOCK RULES" TO BROKER-DEALER SALES OF OUR COMMON STOCK COULD HAVE A NEGATIVE EFFECT ON THE LIQUIDITY AND MARKET PRICE OF OUR COMMON STOCK. Our common stock is listed on the pink sheets.It is not quoted on any exchange or on NASDAQ, and no other exemptions currently apply. Therefore, the SEC "penny stock" rules govern the trading in our common stock.Before a broker-dealer can sell a penny stock, SEC rules require the firm to first approve the customer for the transaction and receive from the customer a written agreement to the transaction. The firm must furnish the customer a document describing the risks of investing in penny stocks. The firm must tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade. Finally, the firm must send monthly account statements showing the market value of each penny stock held in the customer’s account. Generally, brokers subject to the "penny stock" rules when effecting transactions in our securities may be less willing to comply with the “penny stock rules.”This may make it more difficult for investors to dispose of our common stock. 10 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES PRINCIPAL OFFICE As of December 31, 2008, we rented office space at 630 East Mullan Avenue #D, Osburn, Idaho 83849.The property consists of two office spaces.As of the date of this filing, the primary corporate office was located at 110 Greene Street, Suite 1101, New York, New York, 10012. MINING PROPERTIES We have assets of real property, mineral leases and options.The following section describes our right, title, or claim to our properties and each property's location.This section also discusses our present plans for exploration of the properties. SHOSHONE COUNTY, IDAHO Exploration We own approximately 900 acres of fee simple property and patented mining claims, and 260 acres of mineral rights and unpatented claims, located in the Coeur d'Alene mining district in Shoshone County, Idaho, commonly referred to as the Silver Valley of North Idaho.Our properties in Shoshone County are divided into five separate tracts.These sections are named for the mines located in that specific section. The section location and estimated acreage are as follows: Section of the Coeur d’Alene Mining District Estimated Acres Atlas Mine 540 acres fee simple and patented 180 unpatented Sierra Trapper Creek 80 acres patented Aulback, Section 6 & 7 100 acres patented Sierra Silver, Woodland Park & Nine Mile 60 acres patented 80 acres mineral rights L & N Claims 108 acres patented Park Copper & Gold 99 acres patented We have no information whether the properties can be commercially exploited and no information as to the amount or quality of the minerals on the properties.As of December 31, 2008, and as of the date of the filing of this 10-K/A (Amendment No. 2) , we have no plans to exploit any of the mining properties. JUAB COUNTY, UTAH Dragon Mine The Dragon Mine property, located in Juab County, Utah near the City of Eureka (Tintic Mining District) has been principally exploited for halloysite clay.The property consists of 38 patented mining claims, approximately 230 acres, located in the following sections: T10S, R2W, sections 29, 30, 31, and T10S, R3W, Section 36, all relative to the Salt Lake Meridian.We leased the property in 2001 and on August 18, 2005, we purchased the property for approximately $500,000 in cash. From 1950 through 1977 the Dragon Mine was operated by Filtrol Corporation.To the best of our knowledge, the mineral mined at the property was used primarily as an input of a petroleum-cracking product.The property was idle from 1977 until 2001 when we entered into a lease on the property. 11 Previous owners' records indicate that over 1.35 million tons of clay mineral were mined at the property between 1950 and 1977.Those records also indicate approximately 300,000 tons of mineralized material remain on the property.The tonnage referred to above has not been geologically confirmed. In July 2001, the Company began leasing the Dragon Mine from Conjecture Silver Mines, Inc. of Spokane, Washington.The Company initially paid 400,000 shares of common stock, valued at $100,000, for a one-year lease.Under the terms of the lease agreement, the Company had the right to renew the lease annually in exchange for 100,000 additional shares of our common stock or the option to purchase the property for $500,000.The Company issued 100,000 shares of stock for each year of the lease for the years 2002 – 2005 and exercised the right to purchase the mine on August 18, 2005 for $500,000 cash. At the Dragon Mine, the following minerals, among others, have been identified:halloysite, kaolinite, alunite, and iron. The property is located approximately 2 miles southwest of Eureka, Utah and can be accessed via state highway and county road. The Union Pacific Railroad has a spur approximately 2 miles from the property.Electrical power is located approximately 1.5 miles from the site and there was no evidence of a water source on the property except in the mine shaft. During 2005 and 2006 the Company invested in the development of a processing plant at the site of the Dragon Mine that was designed to separate tubular halloysite from non-halloysite material.The plant utilized an air-based processing technique. All activity at the mine was suspended in October 2007 when previous management determined that the lack of both a detailed resource analysis and an adequate mineral processing system would prevent a successful commercialization of the mine. In 2008, the Company engaged the services of an internationally recognized geological consulting firm to both conduct a detailed assessment of the Dragon Mine and develop an adequate processing system.At the time of the filing of this report, the work of the consulting firm was ongoing. 12 ITEM 3.LEGAL PROCEEDINGS Various lawsuits, claims, proceedings and investigations are pending involving us as described below in this section. In accordance with SFAS No. 5, Accounting for Contingencies, when applicable, we record accruals for contingencies when it is probable that a liability will be incurred and the amount of loss can be reasonably estimated. In addition to the matters described herein, we are involved in or subject to, or may become involved in or subject to, routine litigation, claims, disputes, proceedings and investigations in the ordinary course of business, which in our opinion will not have a material adverse effect on our financial condition, cash flows or results of operations. Securities Litigation The Company, certain of its directors and former officers and employees, its prior auditor, Chisolm, Bierwolf & Nilson, LLC, and Nano Clay and Technologies, Inc., its defunct, wholly owned subsidiary, are defendants in a class action filed on October 11, 2007 In Re Atlas Mining Company Securities Litigation pending in the United States District Court for the District of Idaho, Civil Action No. 07-428-N-EJL(D. Idaho) (the “Class Action”). The Class Action was filed on behalf of purchasers of the Company’s publicly traded common stock during the period January 19, 2005 through October 8, 2007.The First Amended Complaint (“Complaint”) alleges that the Company damaged purchasers by making material misstatements in publicly disseminated press releases and Securities and Exchange Commission filings regarding the extent of the halloysite deposit on Company property, the availability and quality of halloysite for sale, and claimed sales of halloysite.The Complaint also alleges that the Company improperly manipulated reported earnings with respect to purported halloysite sales and misrepresentations by the individual defendants as to its financial statements.The plaintiffs seek remedies under Section 10(b) of the Securities and Exchange Act and Rule 10b-5 thereunder and for violations of Section 20(a) of the Exchange Act.
